                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION
                                  IN ADMIRALTY

In the matter of the Complaint of          )    Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                        )
RECOVERY, LLC, as the owner of the         )
vessel “Miss June” and her engines,        )                RULE 26(f) REPORT
tackle, appurtenances, etc.                )
                                           )
For exoneration from, or limitation of,    )
liability.                                 )


           The parties, having consulted pursuant to Rule 26(f), Fed. R. Civ. P., hereby
   report as follows (check one below):

           [ ]    We agree that the schedule set forth in the Conference and Scheduling Order
                  filed November 2, 2018 is appropriate for this case. The parties’ proposed
                  discovery plan as required by Fed. R. Civ. P. Rule 26(f) and the
                  information required by Local Civil Rule 26.03 will be separately filed
                  by the parties.

           [X]    We agree that the schedule set forth in the Conference and Scheduling Order
                  filed November 2, 2018 requires modification as set forth in the proposed
                  Consent Amended Scheduling Order which will be e-mailed to chambers as
                  required (use format of the Court’s standard scheduling order). The parties’
                  proposed discovery plan as required by Fed. R. Civ. P. Rule 26(f) and
                  the information required by Local Civil Rule 26.03 will be separately
                  filed by the parties.

           [ ]    We are unable, after consultation, to agree on a schedule for this case. We,
                  therefore, request a scheduling conference with the Court. The parties’
                  proposed discovery plan as required by Fed. R. Civ. P. Rule 26(f), with
                  disagreements noted, and the information required by Local Civil Rule
                  26.03 will be separately filed by the parties.
PLAINTIFF-IN-LIMITATION:
                                              CLAIMANTS:

TECKLENBURG & JENKINS, LLC                    LAW OFFICES OF GEDNEY M. HOWE, III,
                                              PA
  s/ Paul F. Tecklenburg                         s/ Gedney M. Howe
Paul F. Tecklenburg, Fed. ID #3702            Gedney M. Howe, III, Fed. ID#1971
Rivers T. Jenkins, III, Fed. ID #5631         P.O. Box 1034
1819 Meeting Street Road, Suite A (29405)     Charleston, SC 29402
P.O. Box 20667                                Phone: (843) 722-8048
Charleston, South Carolina 29413              Fax: (843) 722-2140
Telephone: (843) 534-2628                     Email: ghowe@gedneyhowe.com
Facsimile: (843) 534-2629
pft@tecklaw.net                               BARROW LAW FIRM, LLC
rtj@tecklaw.net                                 s/ Elliot Barrow, Jr.
Attorneys for Moran Environmental Recovery,   A. Elliot Barrow, Jr., Fed. ID#1222
LLC                                           1051 Chuck Dawley Blvd.
                                              Mt. Pleasant, SC 29464
Charleston, South Carolina                    Phone: (843) 353-1440
December 7, 2018                              Fax: (843)352-1441
                                              Email: blf@barrowlawfirm.com

                                              Attorneys for the Estate of David Wayne
                                              Rafferty

                                              O’SHEA LAW FIRM, LLC
                                                  s/ Brooklyn A. O’Shea
                                              Brooklyn A. O’Shea, Fed. ID #12681
                                              Ian O’Shea, Fed. ID #11879
                                              1120 Folly Road
                                              Charleston, SC 29412
                                              Phone: (843) 805-4943
                                              brook@theoshealawfirm.com
                                              ioshea@theoshealawfirm.com

                                              JOYE LAW FIRM, LLP
                                                 s/ Christopher J. McCool
                                              Christopher J. McCool, Fed. ID #5747
                                              5861 Rivers Avenue
                                              North Charleston, SC 29406
                                              (843) 554-3100
                                              cmccool@joyelawfirm.com

                                              Attorneys for the Estate of Edward Barnett

                                              Charleston, South Carolina
                                              December 7, 2018
